Case 2:20-cv-00078-JRG Document 67-2 Filed 11/25/20 Page 1 of 4 PageID #: 1311




                               EXHIBIT B
Case 2:20-cv-00078-JRG Document 67-2 Filed 11/25/20 Page 2 of 4 PageID #: 1312




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


CELLULAR COMMUNICATIONS                      §
EQUIPMENT LLC,                               §
                                             §
      Plaintiff,                             §      C.A. No. 2:20-cv-00078-JRG
                                             §
v.                                           §      JURY TRIAL DEMANDED
                                             §
HMD GLOBAL OY,                               §
                                             §
       Defendant.                            §




                                    EXHIBIT B

                   DEFENDANT’S CLAIM CONSTRUCTION CHART

                              U.S. Patent No. 7,218,923

          Claim Term                Defendant’s               Supporting Evidence
                                     Proposed
                                    Construction
“a message of the messages”     indefinite                ’923 Patent:
(claim 1)                                                 Abstract, 1:31-50, 1:59-60,
                                                          1:60–63, 1:65-2:3, 2:6–22,
                                                          2:23–31, 2:32-53, 2:54-57,
                                                          3:7-29, 3:57-4:10, 4:28-45,
                                                          4:46-5:9, 5:20-42, 5:49-6:5,
                                                          6:6-11, 6:12-19, 6:20-67,
                                                          7:1-12, 7:13-55, 8:20-47,
                                                          8:57-9:7, 9:10-55, 10:58-11:5,
                                                          12:22-50, Figs. 1-10.

                                                          CCE_HMD_000047-51, 73-87,
                                                          88-92, 101-126, 128-136,
                                                          143-162, 165-173, 179-199,
                                                          205-208, 210.
Case 2:20-cv-00078-JRG Document 67-2 Filed 11/25/20 Page 3 of 4 PageID #: 1313




                                                  Memorandum Opinion and
                                                  Order, Case No. 13-507,
                                                  Docket No. 363.

                                                  IPR2014-01133, Paper No. 1
                                                  and exhibits attached thereto;
                                                  IPR2014-01133, Paper No. 9;
                                                  IPR2014-01133, Paper No. 10;
                                                  IPR2014-01133, Paper No. 27
                                                  and exhibits attached thereto;
                                                  IPR2014-01133, Paper No. 47;
                                                  IPR2014-01133, Paper No. 48.

                                                  IPR2015-01927, Paper No. 1
                                                  and exhibits attached thereto;
                                                  IPR2015-01927, Paper No. 7;
                                                  IPR2015-01927, Paper No. 8.

                                                  Any additional evidence relied
                                                  on by CCE or its expert.
“the messages” (claim 8)      indefinite          ‘923 Patent:
                                                  Abstract, 1:31-50, 1:59-60,
                                                  1:60–63, 1:65-2:3, 2:6–22,
                                                  2:23–31, 2:32-53, 2:54-57,
                                                  3:7-29, 3:57-4:10, 4:28-45,
                                                  4:46-5:9, 5:20-42, 5:49-6:5,
                                                  6:6-11, 6:12-19, 6:20-67,
                                                  7:1-12, 7:13-55, 8:20-47,
                                                  8:57-9:7, 9:10-55, 10:58-11:5,
                                                  12:22-50, Figs. 1-10.

                                                  CCE_HMD_000047-51, 73-87,
                                                  88-92, 101-126, 128-136,
                                                  143-162, 165-173, 179-199,
                                                  205-208, 210.

                                                  Memorandum Opinion and
                                                  Order, Case No. 13-507,
                                                  Docket No. 363.

                                                  IPR2014-01133, Paper No. 1
                                                  and exhibits attached thereto;
                                                  IPR2014-01133, Paper No. 9;
                                                  IPR2014-01133, Paper No. 10;

                                       -2-
Case 2:20-cv-00078-JRG Document 67-2 Filed 11/25/20 Page 4 of 4 PageID #: 1314




                                                  IPR2014-01133, Paper No. 27
                                                  and exhibits attached thereto;
                                                  IPR2014-01133, Paper No. 47;
                                                  IPR2014-01133, Paper No. 48.

                                                  IPR2015-01927, Paper No. 1
                                                  and exhibits attached thereto;
                                                  IPR2015-01927, Paper No. 7;
                                                  IPR2015-01927, Paper No. 8.

                                                  Any additional evidence relied
                                                  on by CCE or its expert.




                                     -3-
